Citation Nr: 0420017	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-18 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for submandibular 
sialadenitis as secondary to the service-connected disability 
of sarcoidosis. 

2.  Entitlement to service connection for a disability 
manifested by ear infections as secondary to the service-
connected disability of sarcoidosis.  

3.  Entitlement to service connection for blepharitis, 
claimed as dry eyes, as secondary to the service-connected 
disability of sarcoidosis.  

4.  Entitlement to service connection for a disability 
manifested by right-sided joint pain as secondary to the 
service-connected disability of sarcoidosis.  

5.  Entitlement to service connection for a disability 
manifested by nausea as secondary to the service-connected 
disability of sarcoidosis.

6.  Entitlement to service connection for a disability 
manifested by trembling of the hands as secondary to the 
service-connected disability of sarcoidosis.

7.  Entitlement to service connection for a rash on the scalp 
as secondary to the service-connected disability of 
sarcoidosis.

8.  Entitlement to service connection for headaches as 
secondary to the service-connected disability of sarcoidosis.  

9.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the service-connected disability of 
depressed mood disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1970, and periods of unverified active duty service during 
the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  He was notified of the decision in 
February 2000 and filed a notice of disagreement later that 
month.  In May 2000, the veteran's claims folder was 
transferred to the RO in Columbia, South Carolina.  In 
response to the veteran's notice of disagreement, in August 
2000, the RO issued a Statement of the Case.  In September 
2000, the RO accepted a statement from the veteran on a VA 
Form 21-4138 as a substantive appeal.  

In July 2003, the veteran submitted evidence directly to the 
Board.  Accompanying the evidence was a waiver of initial 
consideration of such evidence by the RO.  See, 38 C.F.R. 
§ 20.1304.  

In January 2004, the veteran testified from the Columbia, 
South Carolina RO during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  The issues certified on appeal at that time 
were those as listed on the title page above, as well as the 
issue of service connection for sinusitis as secondary to the 
veteran's service-connected sarcoidosis.  During the 
videoconference hearing, the veteran withdrew this issue from 
appellate review.  Accordingly, the issue of service 
connection for sinusitis is withdrawn and is no longer the 
subject of consideration by the Board on appeal.  38 C.F.R. 
§ 20.204.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected depressed mood 
disorder, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  

Finally, the issues of service connection for submandibular 
sialadenitis, a disability manifested by ear infections and 
blepharitis are set forth in the decision below.  The issues 
of service connection for right-sided joint pain, nausea, 
trembling hands, a rash on the scalp, headaches and the 
initial evaluation of depressed mood disorder are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  




FINDINGS OF FACT

1.  The veteran's keraconjunctivitis has been etiologically 
related to his service-connected sarcoidosis.  

2.  The competent evidence of record does not include 
evidence of a current disability manifested by submandibular 
sialadenitis.  

3.  The competent evidence of record does not include 
evidence of a current disability manifested by ear 
infections.  

CONCLUSIONS OF LAW

1.  Keraconjunctivitis is proximately due to or the result of 
a service connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).

2.  The criteria for service connection for submandibular 
sialadenitis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2003); 38 C.F.R. § 3.303, 3.310(a) (2003).  

3.  The criteria for service connection for disability 
manifested by ear infections have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2003); 38 C.F.R. § 3.303, 3.310(a) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the January 2000 rating decision, the August 2000 
Statement of the Case, and the May 2002 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the denial of the claims.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of 
December 1999 and April 2001) and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claims in 
April 1999.  In a December 1999 letter, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Moreover, by way of 
an April 2001 letter, pursuant to the VCAA, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claims, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the April 1999 letter 
advised the veteran of the criteria for service connection on 
a "secondary" basis, and further advised him of the 
evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notices 
in April 1999 and April 2001 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted numerous VA outpatient 
treatment records.  In January 2004, the veteran testified 
during the videoconference hearing.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Blepharitis

The veteran contends that he suffers from blepharitis that is 
due to his service-connected sarcoidosis.  

VA outpatient treatment records are associated with the 
claims folder.  They reflect that the veteran is treated for 
dry eyes, diagnosed variously as keratoconjunctivitis.  A 
July 2000 optometry consult note included a diagnosis of dry 
eyes secondary to sarcoidosis.  Treatment records in 2001 and 
2002 show continuing treatment for dry eyes.  An August 2002 
treatment note indicated again, that the veteran had 
keratoconjunctivitis secondary to sarcoidosis.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In this case, the competent medical evidence of record 
clearly shows that the veteran's dry eyes are the result of 
his service-connected sarcoidosis.  There is no competent 
evidence to rebut the VA optomologic records showing a 
positive relationship.  As such, the criteria for service 
connection for keratoconjunctivitis, claimed as blepharitis, 
as secondary to the veteran's sarcoidosis, are met.  

III.  Service Connection Claims

The veteran claims that a disability manifested by ear 
infections and submandibular sialadenitis are due to or 
aggravated by his service-connected sarcoidosis.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, as noted above, service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

A September 1997 otolaryngology clinic noted indicated that 
the veteran had surgery in 1996 for the submandibular gland 
on the left.  He was now complaining of pain in his 
submandibular gland on the right.  The diagnostic impression 
was submandibular sialadenitis.  The examiner recommended 
moist heat compresses, sialogogues, lots of fluids, and 
massages of the gland.  Antibiotics were prescribed.  VA 
outpatient treatment records for the remainder of 1997, as 
well as records from 1998 through 2003 do not show any 
further complaints or treatment for left or right-sided 
submandibular sialadenitis.  

As it pertains to a disability manifested by ear infections 
the submitted VA outpatient treatment records do not show 
complaints or treatment for chronic ear infections.  

During the January 2004 videoconference hearing, the veteran 
testified that his submandibular gland was removed in the 
early 1990's, as a result of his sarcoidosis.  At that time, 
he reportedly had difficulty swallowing and a painful throat.  
However, when asked if he had any current problems or 
symptomatology associated with the submandibular gland, the 
veteran indicated "no".  

With respect to the ear infections, the veteran testified 
that they occurred approximately twice per year.  He reported 
that he last had problems in October or November of 2003, at 
which time the ears were flushed out.  

Upon review of the evidence of record, the Board finds that 
service connection for submandibular sialadenitis and a 
disability manifested by ear infections is not warranted.  In 
this respect, the competent, probative evidence of record 
does not show that either condition results in a current 
disability.  With respect to the submandibular sialadenitis, 
there is no record of current treatment for the condition.  
Moreover, the veteran testified at the hearing that he had no 
current symptoms.  With respect to the ear infections, the 
numerous VA outpatient treatment records show no current 
treatment for chronic bilateral ear infections.  
Additionally, there is no competent evidence linking any such 
submandibular sialadenitis or ear infections to the veteran's 
sarcoidosis.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55-57.




ORDER

Service connection for keratoconjunctivitis is granted.  

Service connection for submandibular sialadenitis is denied.  

Service connection for a disability manifested by ear 
infections is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the issues of entitlement to service connection 
for right-sided joint pain, nausea, trembling hands, a skin 
condition of the scalp, headaches and the initial evaluation 
of the veteran's service-connected depressed mood disorder.  

Initially, with respect to the claims for service connection, 
the Board notes that while the submitted medical evidence 
shows treatment for the claimed disabilities, there is 
insufficient evidence of record as to the relationship, if 
any, to the veteran's service-connected sarcoidosis.  The 
VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  However, the 
veteran has never been afforded a VA examination with respect 
to these claimed disabilities.  As such, the Board finds that 
an examination is necessary to address the underlying issues 
of whether it at least as likely as not that the veteran's 
claimed disabilities are due to or aggravated by his service-
connected sarcoidosis.  

Prior to any examination, however, the veteran should be 
afforded an additional opportunity to identify or submit 
pertinent evidence.  

With respect to the initial evaluation of the veteran's 
service-connected depressed mood disorder, recent VA 
outpatient treatment reports in 2003 show treatment for a 
depressed mood disorder as well as non-service-connected 
post-traumatic stress disorder (PTSD).  Accordingly, the 
Board finds upon remand, that the veteran should be afforded 
a VA examination to for purposes of determining the current 
severity of his service-connected depressed mood disorder as 
well as distinguishing, if possible, those symptoms 
attributable to his depressed mood disorder versus those 
attributable to non-service-connected mental disorders.   

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of the claim for a higher initial disability 
evaluation.  See 38 C.F.R. § 3.655(b) (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:  

1.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of an additional opportunity 
to provide sufficient information or 
pertinent evidence not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the appellant responds, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination(s).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The examiner should offer an opinion with 
respect to the veteran's claimed (1) 
right-sided joint pain, (2) nausea, (3) 
trembling hands, (4) skin condition of 
the scalp, and (5) headaches as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that such are due to or aggravated by the 
veteran's service-connected sarcoidosis.  

4.  The veteran should be afforded a VA 
Mental Disorder examination.  Following a 
review of the veteran's claims folder, 
history and examination, the examiner 
should render specific findings with 
respect to the existence and extent (or 
frequency, as appropriate) of the 
following:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  

The examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and explanation of what the score 
means.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should render an opinion for the record 
on the relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's service-
connected depressed mood disorder.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of the 
GAF score that represents impairment due 
solely to the service-connected depressed 
mood disorder.  However, if it is not 
medically possible to distinguish the 
effects of the veteran's service-
connected depressed mood disorder from 
any other diagnosed psychiatric 
disability, the examiner should clearly 
so state for the record, and indicate 
that his findings are pertinent to the 
veteran's overall psychiatric impairment  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
folder to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims of 
entitlement to service connection for 
right-sided joint pain, nausea, trembling 
hands, skin condition of the scalp, 
headaches and entitlement to an initial 
evaluation in excess of 30 percent for 
the veteran's service-connected depressed 
mood disorder.  

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations and discussion of evidence 
added to the record since the May 2002 
Supplemental Statement of the Case ) and 
afford the appellant and his 
representative the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



